GUY, J.
Plaintiffs appeal from a judgment entered herein, dismissing their complaint, and awarding judgment in favor of the defendant on the merits. The action is brought to recover brokers’ commissions under a special contract.
One of the plaintiffs testified to the making of an oral agreement between plaintiffs and the defendant, whereby defendant employed plaintiffs to take charge of a loft building in this city belonging to defendant, for the purpose of procuring tenants to fill several vacancies therein; that in the making of said oral agreement defendant stated:
“I will give you charge oí this building, and I will also agree to make special arrangements with you, if you will do the right thing by me.”
Subsequently defendant confirmed said oral agreement by letter dated March 6, 1914, wherein defendant said:
“X agree to pay you a regular commission of 1 per cent, on all deals consummated on any or part of any of the above premises which come from your office, of leases acceptable to me. I also agree to pay you one-half of a regular commission in the event of other brokers renting any or part of any of the above premises 30 West Thirty-Second street.”
The uncontradicted evidence shows that, following said oral agreement, and also subsequent to the receipt of said letter of March 6, 1914, plaintiffs proceeded, by the mailing of circulars and in other ways, to acquaint the business community, plaintiffs’ list of clients, and other brokers with the fact that lofts were to rent in said building, and calling attention to the desirable character of the building. Plaintiffs did not succeed in closing any direct deals for the leasing of said lofts, but there is evidence that at least one loft had been leased at an annual rental of $800, and the defendant admitted that the annual rental value of the entire lofts amounted to $44,716; but whether or not these were rented through other brokers does not clearly appear.
The learned court, therefore, erred in granting defendant’s motion to dismiss the complaint, and in directing judgment in favor of the defendant.
Judgment must be reversed, and new trial ordered, with $30 costs to appellants to abide the event. All concur.